Citation Nr: 0823216	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
gunshot wound to the left thigh, to include a total left knee 
arthroplasty, status post-revision, currently evaluated as 30 
percent disabling.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the benefits on appeal.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge via video conference in February 2006 
regarding his symptomatology.  A transcript of the 
proceedings is associated with the claims file.

In April 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.

In May 2008, the representative raised the issues of 
entitlement to service connection for diabetes mellitus 
secondary to Agent Orange exposure, and entitlement to 
service connection for depression secondary to diabetes 
mellitus.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 

FINDINGS OF FACT

1.  The veteran's residuals of a left total knee replacement 
are not manifested by severely painful motion or severe 
weakness in the affected extremity.

2.  The most probative medical evidence demonstrates that the 
appellant does not have post traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating in excess of 30 
percent for residuals of a left total knee replacement status 
post-revision.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2007).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a November 2003 letter, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete a service connection 
claim and to show his left total knee replacement had 
increased in severity, to include notice of what part of that 
evidence is to be provided by him and what part VA will 
attempt to obtain.

As concerns the veteran's increased ratings claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   If the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Further, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation--e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores.

As the November 2003 letter was provided prior to the Vazquez 
decision, obviously it did not conform with the Vazquez 
factors.  A March 2005 statement of the case, however, 
provided notice of the specific rating criteria used to 
evaluate the appellant's knee disorder.  Moreover, April 2007 
correspondence reiterated the information needed to prove a 
service connection claim, including adequate notice of how 
disability evaluations and effective dates are determined in 
the event service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, save for not 
repeating the previously provided rating criteria applicable 
to the veteran's knee disability, the April 2007 letter 
informed him of all of the information the Vazquez decision 
held a content-compliant VCAA notice letter should contain 
for an increased rating claim.

First, the Board notes such errors are presumed prejudicial 
unless shown otherwise, and the burden of persuasion is on 
VA. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Second, as concerns the timing-of-notice error that ensued as 
a result of the November 2003 letter not being fully content-
compliant, the April 2007 letter and readjudication of the 
claims in the November 2007 supplemental statement of the 
case cured any timing-of-notice error.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).

VA may rebut the presumption of prejudice that flowed from 
the content-error by showing the purpose of the VCAA notice 
was not frustrated and that the essential fairness of the 
adjudication was not affected.  Sanders.  The purpose of the 
notice is not frustrated if the claimant had a meaningful 
opportunity to participate in the adjudication of his or her 
claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  In 
addition to the November 2003 letter, the September 2004 
rating decision and the Statement of the Case fully informed 
the veteran of the reasons his claims were denied and of the 
specific rating criteria needed to be met for an increased 
rating.  Further, the April 2007 letter referred to earlier 
documents.  Thus, a reasonable claimant would have been aware 
of the necessary information needed to proved an increased 
rating in this case.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Washington.  Further, as noted, 
following issuance of the April 2007 letter, the claim was 
readjudicated in the November 2007 Supplemental Statement of 
the Case.  The veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

In March 1971, the veteran sustained a non-combat gunshot 
wound to the left thigh during one of his tours in Vietnam.  
The .45 caliber bullet fractured his left femur.  There was 
no nerve or artery involvement, and by January 1972, the 
wounds were described as well healed.  

A February 2002 rating decision granted service connection 
and a 30 percent evaluation noting the appellant's September 
2000 total knee replacement.  The veteran asserts that this 
30 percent rating does not adequately address the extent of 
his disability.  The current claim on appeal was received by 
the RO in October 2003.

General Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

The rating criteria for knee replacements provide for a 100 
percent rating for one year following implantation of the 
prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 
veteran, however, did not submit and follow through with a 
claim for benefits until well after one year following his 
initial replacement.  The February 2002 rating decision 
addressed the left knee after the first revision of the 
replacement.

The minimum rating for residuals of a knee replacement is 30 
percent.  Id.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the rating is by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  Knee 
replacement with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrants 
a 60 percent rating.  Id.

April 2003 X-rays of the left knee showed the prosthetic 
components as well aligned.  The distal left femur was 
somewhat osteoporotic, but without a discrete focal 
lesioning, and there were a few small bony fragments about 
the arthroplasty site.  

An April 2004 VA examination report notes the veteran 
complained of left knee stiffness, especially after prolonged 
sitting or any increased walking.  On a scale of 1 to 10, he 
assessed his pain as 5/10 at its worst.  He also reported 
that, at times, the knee felt unstable but gave no indication 
it gave away.  He took Lortab for pain.  The examiner 
observed the veteran to walk with a mildly antalgic gait.

Physical examination revealed some soft tissue swelling 
during examination and some generalized tenderness of the 
knee.  Range of motion on testing was from 0 degrees of 
extension to 92 degrees of flexion.  There was some mild 
ligamentous instability on the medial and lateral collateral 
ligaments.  Anterior drawer sign, however, was essentially 
negative, and the patella was stable.  The examiner noted 
that X-rays showed a total replacement that was well 
positioned.

As of the 2004 examination, the veteran's post-replacement 
left knee more nearly approximated the minimum 30 percent 
rating, 38 C.F.R. § 4.7, as shown by the absence of severe 
painful motion or weakness.  While the examiner noted some 
instability, the 30 percent rating is the same as the maximum 
for severe knee instability under Diagnostic Code 5256.  
Thirty percent is also the maximum rating for leg limitation 
of motion on flexion.  Further, with knee motion from 0 to 92 
degrees, there is no basis to rate analogously to ankylosis 
under Diagnostic Code 5256.

At the hearing, the veteran noted he used a cane most of the 
time and that, while he had experienced tooth aches more 
painful than his left knee, the knee pain was constantly 
present.  He also noted that the knee was unstable and he had 
fallen as a result.  Transcript, pp. 3-4.

In March 2006, the veteran underwent a revision of the left 
knee.  The Board remanded the appeal so that a post-revision 
examination could be conducted.  

The July 2007 VA examination report notes the veteran 
reported left knee pain, weakness, stiffness, and giving 
away.  He denied swelling, heat, or redness.  He reported 
taking Hydrocodone 7.5 and acetaminophen 500 mg, which helped 
to some extent.  His pain was aggravated by walking and 
standing, and he could not squat due to the pain.  He denied 
flare ups stating that he continuous pain.  He denied further 
dislocation or recurrent subluxation.  He walked with a cane.  
He also reported he could not climb up or down.  The examiner 
observed him to limp when he walked.

Physical examination revealed an inability to walk on toes 
and heels, and he could not perform tandem walking.  
Examination revealed that the subpatellar the notch was 
obliterated by the surgery, and the surgical scar was well 
healed and non-tender. There was no tenderness, edema, 
effusion, or swelling.  Active and passive range of motion 
was 0 to 100 degrees, with pain at the end point of both 
flexion and extension.  Repetitive use did not alter those 
values.  There was no laxity of the medial, lateral, and 
collateral ligaments to varus or valgus in neutral and in 30 
degrees of flexion.  Left anterior and drawer tests were 
negative.  No unusual shoe wear patterns were noted.  The 
examiner noted that July 2007 X-rays of the left knee showed 
the replacement in good position and alignment.

The September 2007 orthopedic follow-up entry notes the 
veteran reported some instability while walking on flat 
surfaces, gravel, grass, ascending steps, and that he had 
fallen several times due to the left leg giving away.  He 
denied pain, swelling, rubor, erythemia, or wound discharge.  
The clinic issued him a knee immobilizer, and he used a cane.  
Examination revealed passive range of motion of 0 to 110 
degrees and stability to valgus and varus stresses.  The 
medial collateral ligaments were intact with good strength, 
but the left quadriceps were weak as compared to the right.  
Overall strength was 4/5.  Anterior and posterior drawer, 
Lachman, and McMurray's signs were negative.  The knee was 
intact neurovascularly.  X-rays were read as showing no signs 
of loosening.

The examiner noted that the left knee instability was likely 
due to the surgery, noted the brace, and referred the veteran 
for quadriceps and hamstring strengthening exercises.  The 
examiner also noted hope the veteran would follow up for his 
home exercise program.  In light of the foregoing, the 
preponderance of the most probative medical evidence shows 
that residuals of a left knee replacement do not more nearly 
approximate the 60 percent rating, as neither severe painful 
motion nor severe left knee weakness is shown.  38 C.F.R. 
§ 4.7.  In addition to the findings on clinical examination 
not revealing any of the symptoms required for the 60 percent 
rating, the treatment records and examiner's comments clearly 
indicate it was expected the veteran would benefit from 
diligent adherence to a home exercise program.  Hence, as 
shown by the evidence set forth above, the left knee was 
manifested at the 30 percent rate throughout this rating 
period.  38 C.F.R. § 4.1, 4.7, 4.71a, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5055.  The benefit sought on appeal is 
denied.

Service Connection, PTSD

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f). The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

If a veteran did not engage in combat with the enemy, or if 
the claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).


Analysis

Service personnel records show the veteran served two tours 
in Vietnam, both at Ton Son Nhut Air Base-from October 1968 
to October or November 1969 and from November 1970 to 1971.  
As noted above, during his second tour he sustained a gunshot 
wound.  Service treatment records are negative for entries 
related to complaints, findings, or treatment of any 
psychological or psychiatric residuals of the wound.  On the 
December 1971 Report Of Medical History for the examination 
at separation, the incident is noted as "broke [left] 
femur."  The December 1971 Report Of Medical Examination For 
Separation notes the bullet was still in the left leg, and it 
also notes the examiner assessed the psychiatric area as 
normal.

Since August 2003 the appellant has received regular medical 
care at a Vet Center for symptoms that have been diagnosed by 
social workers and a nurse as post traumatic stress disorder. 

At the veteran's February 2006 hearing he noted that during 
his three tours in Southeast Asia, that is, one in Bangkok, 
Thailand, and the two mentioned Vietnam tours, he frequently 
was in places he really should not have been and-as a 
result, he saw some things.  Transcript, p. 14.  While in 
Thailand, he reportedly frequented the morgue area, as he had 
a warrant officer friend who was the mortician.  Although the 
veteran saw dead bodies while at the morgue, his purpose for 
being there was to drink alcoholic beverages.  He had no 
assigned duty of preparing or loading the human remains.  He 
candidly noted he was not relying on those experiences as a 
stressor.  Transcript, pp. 12 - 15.  That was also the case 
with dreams or nightmares about creatures he called "wooly 
boogers."  He declined to connect them with any of his 
military experiences, as he had not seen their faces in 
dreams so that he could identify them.  Id., p.15.  Thus, the 
primary stressor relied on by the veteran is the gunshot 
wound.  The Board remanded for an examination in light of 
that confirmed in-service stressor.

A July 2007 VA examination report notes the examiner 
conducted a comprehensive review of the claims file.  The 
veteran told the examiner that he was in a body cast for six 
and one-half months as a result of the wound.  He also told 
the examiner that, over the years he had continued to 
experience depression, anxiety, agitation, and nightmares, 
and he had become rather withdrawn since "I relive Vietnam 
all the time."  He also mentioned an on-the-job injury to 
his right knee when he fell off of a fork lift, and that he 
tried to control the depression, anxiety, and agitation by 
working and, for a while, heavy drinking.  In addition to the 
symptoms just noted, the veteran also endorsed fleeting 
suicide ideation.

Socially, the veteran lived with his girlfriend, he liked to 
hunt and fish, but he had difficulty walking long distances 
and he used a cane.  He had not smoked for four years and had 
been alcohol-free for three years.  Church attendance was 
rare, and he noted no particular hobbies or interests.  
Mental status examination revealed no clinical evidence of 
organicity or psychosis.

Following a mental status examination the examiner rendered 
an Axis I diagnosis of recurrent major depression, moderate 
to moderately severe in nature and a history of PTSD.  The 
examiner noted that the veteran should continue with his 
outpatient treatment, as it would be beneficial in the 
treatment of the depression.  Significantly, the examiner 
opined it was less likely than so, that is, less than a 50 
percent probability, that the veteran's depression is a 
result of the injuries he sustained in Vietnam.  The examiner 
also noted that the veteran's depression was compounded by 
the on-the-job injury, and that the veteran's alcohol abuse 
also was not related to his in-service experiences and 
injuries.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).

The examiner at the July 2007 examination set forth above was 
a psychiatrist.  The Board accords more weight to the 
psychiatrist's opinion than to the social worker's and nurses 
report, as that report appears to place more significance on 
the shooting incident than does the veteran himself.  
Moreover, the training and expertise of a psychiatrist 
exceeds that held by either a social worker or nurse.  In any 
event, in light of the absence of a firm diagnosis of PTSD 
linked to the only verified stressor. i.e., the shooting 
incident, there is no factual basis for service connection 
for PTSD.  Thus, the preponderance of the evidence is against 
the claim.  38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought 
on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to a rating higher than 30 percent for residuals 
of a gunshot wound to the left thigh, to include total left 
knee arthroplasty, status post-revision, is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


